UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 16, 2011 NOVADEL PHARMA INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32177 22-2407152 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, NJ 08807 (Address of principal executive offices) (Zip Code) (908) 203-4640 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 16, 2011, NovaDel Pharma Inc., a Delaware corporation (the “Company”) issued a press release to report its financial results for the quarter ended March 31, 2011. A copyof the press release is furnished pursuant to this Item 2.02 as Exhibit 99.1 to this Current Report on Form 8-K. This Current Report on Form 8-K, as it relates to Item 2.02, is being furnished pursuant to Item 2.02 and the press release is being furnished pursuant to Item 9.01 of this Current Report on Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release of NovaDel Pharma Inc. dated May 16, 2011, titled “NovaDel Reports Financial Results for First Quarter 2011.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NovaDel Pharma Inc. By: /s/ STEVEN B. RATOFF Name: Steven B. Ratoff Title: President and Chief Executive Officer Date:May 16, 2011
